Citation Nr: 0510299	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-18 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
migraines, as a residual of a head injury, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to September 
1975.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
Detroit, Michigan (RO).

On his substantive appeal, VA Form 9, dated June 2003, the 
veteran raised the issued of entitlement to an increased 
disability evaluation for his service-connected residuals of 
a fracture of the left index finger.  The RO has not 
adjudicated this issue and it is not properly before the 
Board at this time.  This issue is referred to the RO for 
action deemed appropriate.

In January 2005, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  At this hearing 
the veteran's representative addressed the issue of 
entitlement to service connection for a psychiatric disorder, 
as a residual of a head injury during service.  The RO denied 
entitlement to service connection for a psychiatric disorder 
in an August 2004 rating decision.  No notice of disagreement 
has been filed with respect to this decision.  As such, the 
issue is not properly before the Board at this time.


FINDINGS OF FACT

The veteran's service-connected migraines as a residual of a 
head injury are manifested severe headache pain, visual 
disturbance, photophobia, and nausea and occur approximately 
five times a month.  


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no more, for 
migraine as the residuals of a head injury, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to claim for an increased disability 
evaluation in a letter dated August 2002.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim for an increased evaluation 
for the residuals of a head injury and he has been afforded a 
VA examination.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Increased Evaluation

Service connection for the residuals of a head injury with 
headaches was granted by rating action dated June 1977, and a 
10 percent disability evaluation was assigned.  The veteran 
asserts his service-connected residuals of a head injury have 
increased in severity and that he warrants a disability 
evaluation in excess of the presently assigned 10 percent.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's service medical records reveal that during 
service, in June 1974, he was physically assaulted when he 
was attacked by another service member wielding a two by four 
piece of wood spiked with nails.  The veteran was struck in 
the head and incurred a skull fracture.  Subsequently, the 
veteran complained of headaches, dizziness, and difficulty 
concentrating.  A July 1974 service department neurology 
consultation report reveals that the diagnostic impression 
that the veteran had "post traumatic syndrome," although no 
"focal neurologic defect" was found.  In August 1975, a 
service separation examination of the veteran was conducted.  
The neurologic evaluation was normal.  However, on the 
accompanying report of medical history the veteran reported 
having frequent and severe headaches, and dizziness.  The 
examining physician reported the veteran's history of a head 
injury with skull fracture, headaches, and dizziness.  

Subsequent to service discharge, a VA examination conducted 
in March 1977, reported the veteran's history of a head 
injury during service.  The veteran reported having constant 
frontal headaches and "passing out" on occasion.  After an 
essentially normal neurologic examination, the diagnosis was 
"headaches of undetermined etiology in a person with a 
history of head injury.  Periods of syncope or seizure in a 
person with a history of head injury."  At a VA examination 
in September 1978, the veteran reported vague complaints of 
frontal headaches and occasional syncopal attacks.  The 
physical examination was within normal limits and the 
diagnosis was headaches of undetermined etiology in a person 
and periods of syncope or seizure, with a history of head 
injury. 

An April 1982 VA treatment record indicates that the veteran 
had "recurrent headaches, some mild, some severe, since 
struck on head in service."  In September 1982, another VA 
examination of the veteran was conducted.  The veteran 
reported having intermittent headaches along with occasional 
dizzy spells.  The neurologic examination was essentially 
unremarkable.  At a VA neurologic examination in November 
1986, the neurologist's impression was that the veteran had 
from "post traumatic headache syndrome."

The veteran filed his claim for an increased rating in April 
2002.  Subsequently, a VA examination in January 2003 was 
conducted.  The veteran reported having headaches averaging 6 
hours in duration approximately 5 times a month.  He reported 
having blurred vision and scintillating scotoma during the 
headache attacks.  The examination was generally 
unremarkable, and the diagnosis was "cerebral concussion by 
history, with migraine syndrome, post concussion."  A series 
of VA treatment records dated in 2003 and 2004 reveal that 
the veteran required periodic follow-up treatment and was 
prescribed various medications to treat his migraine 
headaches.

In January 2005, at a hearing was held before the Board, the 
veteran testified that he was being treated with prescription 
medication for his migraine headaches.  He testified that he 
had headaches approximately three times per week and that 
they lasted an average of six hours.  He further testified 
that his headaches were accompanied by nausea, visual 
disturbances, and photophobia.  The Board notes that the 
symptoms described in the veteran's hearing testimony was 
essentially the same as that reported in the recent VA 
treatment records.  The veteran also indicated that he had to 
take prescription medication and lay down in a dark and quiet 
location to treat his migraine attacks.

The veteran's service-connected residuals of a head injury is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8045.  Diagnostic Code 8045, which 
governs evaluations of brain disease due to trauma, provides 
that "purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207)."  Diagnostic Code 8045 further states that 

[p]urely subjective complaints such as 
headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain 
trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 
percent rating will not be combined with 
any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma 
under diagnostic code 9304 are not 
assignable in the absence of a diagnosis 
of multi-infarct dementia associated with 
brain trauma.

38 C.F.R. §§ 4.124a, Diagnostic Code 8045.  Based on this, 
the RO has determined that a rating in excess of 10 percent 
is not warranted because the veteran's primary manifestation 
of disability from his in-service head injury has been 
subjective complaints of headache.  

The evidence of record reveals that attempting to rate the 
veteran's disability under the diagnostic criteria for 
psychiatric disabilities under 38 C.F.R. § 4.130, Diagnostic 
Code 9403 would be inappropriate.  Review of the recent 
medical evidence of record reveals that the veteran is 
currently diagnosed as "cerebral concussion by history, with 
migraine syndrome, post concussion."  Until approximately 
2003 the veteran was diagnosed as having post traumatic 
headaches.  However, he is now diagnosed with "migraine 
syndrome" as a result of his inservice head injury.  While 
"headaches" as contemplated by 38 C.F.R. §§ 4.124a, 
Diagnostic Code 8045 are manifested by subjective complaints 
of pain, "migraine" is a distinct neurologic disability 
that is manifest not only by headache pain, but other 
neurologic symptoms such as visual disturbances, nausea, and 
photophobia.  The recent medical evidence reveals that the 
veteran receives prescription medication and regular follow-
up treatment for his migraine.  As such, the veteran's 
service-connected disability is more appropriately rated 
under Diagnostic Code 8100 for migraine.

Under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8100, a 10 percent disability evaluation contemplates 
migraine with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  The next 
higher rating of 30 percent contemplates migraine with 
characteristic prostrating attacks occurring on an average of 
once a month over last several months.  A 50 percent rating, 
the highest rating assignable under this diagnostic code, 
contemplates migraine with very frequent completely 
prostrating and prolonged attacks that are productive of 
severe economic inadaptability.  38 C.F.R. §4.124a, 
Diagnostic Code 8100.   

The evidence of record reveals that the veteran has a 
migraine manifested by severe headache pain, visual 
disturbance, nausea, and photophobia, with characteristic 
attacks at least once per week, treated by prescription 
medication and laying down in a dark and quiet location for 
the duration of the attack.  The disability picture of the 
veteran's migraine disorder more nearly approximates the 
criteria required for a 50 percent evaluation under 
Diagnostic Code 8100.  See 38 C.F.R. § 4.7 (2004).  The 
veteran has prostrating and prolonged attacks of migraine 
which occur much more frequently than once a month as 
contemplated by the 30 percent disability evaluation.  As 
such, an increased disability evaluation of 50 percent is 
granted for the veteran's service-connected residuals of a 
head injury as currently manifested by migraine.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.


ORDER

An increased evaluation of no more than 50 percent for 
migraines, as a residual of a head injury, is granted subject 
to the law and regulations governing the payment of monetary 
awards.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


